Citation Nr: 0635898	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966, 
including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied claims for service connection for PTSD, 
depression, anxiety disorder, CFS, and a TDIU.  After the 
veteran and his spouse testified at a February 2004 RO 
hearing, the RO in October 2005 granted service connection 
for anxiety disorder with a 30 percent rating.  In his 
December 2005 response to this rating decision, the veteran 
thanked the RO for ruling in his favor, but noted his other 
claimed disorders and expressed the view that he qualified 
for full disability benefits.  Thus, as the veteran has not 
specifically disagreed with the level of the evaluation for 
anxiety disorder, that issue is not before the Board on this 
appeal.  See 38 C.F.R. § 20.201 (2006) (Although special 
wording is not required, notice of disagreement must be in 
terms that can be reasonably construed as disagreement with 
RO determination and a desire for appellate review).


FINDINGS OF FACT

1.  The preponderance of the competent evidence reflects that 
the veteran does not currently have PTSD as defined in the 
applicable regulations, and the single diagnosis of PTSD did 
not link it to the veteran's verified stressor or any other 
particular stressor.

2.  The preponderance of the competent evidence reflects that 
the veteran does not currently have depression, and, to the 
extent that depression has been diagnosed, the veteran did 
not have it in service, it did not arise for many years 
thereafter, and it is not otherwise related to service.

3.  The preponderance of the competent evidence reflects that 
the veteran did not have CFS in service, it did not arise for 
many years thereafter, and it is not otherwise related to 
service.

4.  The preponderance of the competent evidence reflects that 
the veteran is not unemployable due to his service-connected 
anxiety disorder, rated 30 percent disabling. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2006); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

3.  CFS was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The veteran is not eligible for a TDIU under the 
schedular criteria and he is not entitled to a TDIU on an 
extraschedular basis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.340, 4.15, 4.16(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Here, the 
RO did not provide VCAA notice prior to its initial, August 
2002 adjudication of the claims or February 2003 confirmation 
of this adjudication.  However, this timing error was cured 
by the RO's November 2003 VCAA letter followed by 
readjudication of the claims in the May 2004 and October 2005 
supplemental statements of the case (SSOCs).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-377 (2006).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The RO's November 2003 VCAA letter also met the VCAA's 
requirements regarding the content of notification.  In it, 
the RO told the veteran it was working on his claims for 
PTSD, depression, anxiety disorder, CFS, and a TDIU.  The 
November 2003 letter also explained, in an attachment 
entitled, "What Must the Evidence Show to Support Your 
Claim," how to establish entitlement to service connection 
and to a TDIU.  In addition, in an attachment entitled, 
"What is the Status of Your Claim and How You Can Help," 
the letter explained the respective responsibilities of VA 
and the veteran in obtaining additional Federal and non-
Federal evidence in support of the claims.  The RO also 
wrote, on page 1 of the letter, "If there is any other 
evidence or information that you think will support your 
claim, please let us know."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Moreover, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his service connection and TDIU claims, he was not provided 
with evidence as to disability ratings or effective dates 
that would be assigned if his claims were granted.  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision, however, because it will deny 
all of the claims, so there are no disability ratings or 
effective dates to assign, rendering the issue moot.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Moreover, VA obtained the service medical records (SMRs), 
service personnel records, and all identified post-service 
medical records other than those that the veteran indicated 
in his July 2002 letter and elsewhere had been destroyed and 
were no longer in the possession of the physicians who had 
treated him.  See 38 C.F.R. § 3.159(c)(1) (2006) (follow-up 
request for private records not required where records sought 
do not exist or follow-up request would be futile).  As there 
is no indication that any other records exist that should be 
requested, or that any pertinent, existing evidence was not 
received, VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Legal Principles Applicable to Service Connection Claims

There are two ways to establish service connection on a 
direct incurrence basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002) (providing for compensation for disability resulting 
from injury suffered or disease contracted during wartime 
active service).  One is to "show (1) a current disability; 
(2) an in-service precipitating disease, injury or event; and 
(3) nexus between the current disability and the in-service 
events." Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005).  See also 
38 C.F.R. § 3.303(d) (2006) (service connection may be 
granted for a disease diagnosed after service where all of 
the evidence shows the disease was incurred in service).  
Alternatively, it can be shown that there was a chronic 
disease in service that the veteran still has, or that there 
was continuity of symptomatology following service.  
38 C.F.R. § 3.303(b) (2006).  See also Rose v. West, 11 Vet. 
App. 169, 171 (1998) (describing alternative ways of showing 
service connection on a direct incurrence basis).

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

PTSD

In addition to the requirements for service connection 
generally, service connection for PTSD requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (2006) (the diagnosis must conform to DSM-
IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

Here, the claim of service connection for PTSD must be denied 
because the preponderance of the medical evidence reflects 
that the veteran does not have a diagnosis of this disorder 
in accordance with 38 C.F.R. § 4.25(a) (2006).  All of the 
psychiatric examinations, except for one, either do not 
diagnose the veteran with PTSD or indicate that he does not 
have this disorder.  The most recent, September 2005 VA PTSD 
examination, which was preceded by review of the claims 
folder, lists only anxiety disorder not otherwise specified 
under Axis I, the DSM-IV category for clinical psychiatric 
disabilities.  Similarly, the April 2002 VA psychiatric 
examination, which was not preceded by review of the claims 
file, stated that the veteran did not have any PTSD symptoms 
and listed only anxiety disorder not otherwise specified in 
Axis I.  In addition, the March 1999 VA outpatient treatment 
(VAOPT) preventive health note states that VHA depression 
screening was negative for PTSD.  Moreover, the Social 
Security Administration's (SSA's) disability determination 
listed numerous disorders, including multiple somatic 
complaints, anxiety, depression, and limited concentration, 
but not PTSD (pp. 7-8).  In contrast, the only diagnosis of 
PTSD is from a May 2004 VA War-Related Illness and Injury 
Study Center report.  However, this report does not indicate 
that it was preceded by review of the claims file, it does 
not refer to the DSM-IV and it does not list the five axes 
that are part of the DSM-IV criteria.  Moreover, it does not 
link the veteran's PTSD to any specific stressor, but, 
rather, refers only to multiple exposures to traumatic events 
(p. 5).  Thus, although the November 2005 United States Armed 
Services Center for Records Research (USASCRUR) reply did 
confirm the death of a Private Smith of the same unit as the 
veteran to whom the veteran referred in his PTSD 
questionnaire responses, and this death was during the year 
identified by the veteran, there is no link between the 
single, non-DSM IV diagnosis of PTSD and the verified 
stressor or any other specific stressor.

In sum, the preponderance of the competent evidence reflects 
that the veteran does not currently have PTSD as defined in 
the applicable regulations, and the only diagnosis of PTSD 
does not link it to his verified stressor or any other 
specific stressor.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for PTSD must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 
3 Vet. App. at 225.

Depression

As with PTSD, the preponderance of the competent evidence 
reflects that the veteran does not currently have depression.  
Neither the September 2005 nor April 2002 VA examinations 
list depression under Axis I for clinical psychiatric 
disorders, and the March 1999 VAOPT preventive health note 
states that VHA screening was negative for depression.  The 
May 2004 VA War-Related Illness and Injury Study Center 
report does diagnose the veteran with recurrent major 
depression but, as noted, did not indicate that those 
diagnosing the veteran had reviewed his claims folder, in 
contrast to the September 2005 VA examination report.  
Similarly, the SSA disability decision, while referring to 
depression, did not indicate that there had been a specific 
diagnosis of depression or that the veteran's claims folder 
had been reviewed prior to any such diagnosis.  Thus, the 
preponderance of the competent evidence reflects that the 
veteran does not currently have depression.

Moreover, there is no indication that any depression is 
related to service.  The May 2004 VA War-Related Illness and 
Injury Study Center report did not offer an opinion as to the 
etiology of the veteran's depression, and there is no other 
such opinion in the record.  In addition, the SMRs do not 
contain any notation of depression.  Rather, there are 
notations regarding anxiety for which the veteran has been 
granted service connection.  Further, the veteran's 
psychiatric system was normal at the March 1966 separation 
examination, and there is no clinical diagnosis of depression 
for many years thereafter, with a July 1969 VA outpatient 
treatment (VAOPT) record appearing to diagnose anxiety while 
ruling out depression.

In sum, the preponderance of the competent evidence reflects 
that the veteran does not currently have depression, and, to 
the extent that depression has been diagnosed, the veteran 
did not have it in service, it did not arise for many years 
thereafter, and it is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for 
depression must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 3 Vet. 
App. at 225.

Chronic Fatigue Syndrome (CFS)

The veteran has been diagnosed on multiple occasions with 
CFS.  The first clinical diagnosis of this disorder appears 
to be that of Dr. "R.L." in November 1998.  There are also 
diagnoses of this disorder by Dr. "J.J.' in May 2000, the 
May 2004 VA War-Related Illness and Injury Study Center 
report, and at the April 2002 VA examination.  None of these 
documents, however, contain an opinion as to the etiology of 
the veteran's CFS.  There is no evidence of CFS in service, 
and the March 1966 separation examination is normal for all 
systems.  The SSA disability decision states that "In May 
1998, the claimant began to experience generalized weakness 
and fatigue" (p. 2); see also p. 6 ("The claimant began to 
experience generalized weakness and fatigue in May 1998").  
The veteran stated to the April 2002 VA examiner and May 2004 
VA physicians, however, that he began experiencing symptoms 
of lack of energy, lethargy, and confusion abruptly in 1966 
and has similar episodes in 1968 and 1973 prior to his most 
recent episodes in 1998.  However, an August 1974 VAOPT note 
stated that the veteran was a healthy looking, well-developed 
and well nourished individual who was in no particular 
discomfort except for left nasal stuffiness and the rest of 
the general physical examination findings were within normal 
limits.  Thus, the clinical evidence reflects that the 
veteran's CFS did not arise for many years after service, and 
to the extent that the veteran and his spouse indicated at 
the RO hearing and the veteran indicated elsewhere that his 
CFS is related to service, they are not competent to testify 
on this etiological question because they have not been shown 
to have the requisite expertise to do so.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).

In sum, the preponderance of the competent evidence reflects 
that the veteran did not have CFS in service, it did not 
manifest for many years thereafter, and it is not otherwise 
related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for CFS must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. Brown, 9 
Vet. App. at 519-20.

TDIU

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, but 
only he is service-connected for one disability rated at 
least 60 percent or if he is service-connected for two or 
more disabilities, at least one of which is rated 40 percent 
or more with a combined rating of at least 70 percent.  38 
C.F.R. § 4.16(a) (2006).

The veteran is service-connected only for anxiety disorder, 
rated 30 percent disabling.   He therefore he does not meet 
the eligibility percentage standards for a schedular TDIU 
under 38 C.F.R. § 4.16(a) (2006).  However, in such 
circumstances, an extraschedular consideration may be 
applicable, if the veteran is in fact unemployable by reason 
of service-connected disabilities.  38 C.F.R. § 4.16(b) 
(2006).  See also 38 C.F.R. § 3.321(b)(1) (2006).  That is 
not the case here, however, because the preponderance of the 
evidence reflects that the veteran is not unemployable due to 
his service-connected anxiety disorder.  The September 2005 
VA examination states that his psychiatric problems do not 
prevent him from getting employment.  The April 2002 VA 
examination states that the veteran is unable to work because 
of his medical conditions, but does not specify one or more 
medical conditions that are the cause of his unemployability.  
The SSA disability determination found that the veteran's 
chronic fatigue and related symptoms would prevent him from 
returning to work as a machinist (p. 8), and that his chronic 
fatigue, poor sleep, orthostatic intolerance, multiple 
somatic complaints, anxiety, depression, and limited 
concentration would prevent him from functioning in a work 
setting on a sustained basis (pp. 7-8).  Thus, one physician 
found that the veteran was not unemployable due to his 
service-connected anxiety disorder, one physician did not 
identify the disability or disabilities that were the source 
of unemployability, and the SSA official listed anxiety 
disorder as one of many factors rendering the veteran 
unemployable, and placed the most emphasis on his non-
service-connected CFS as the reason for his unemployability.


In sum, the veteran does not meet the schedular standards for 
a TDIU, and the preponderance of the evidence reflects he is 
not entitled to extraschedular consideration for this rating.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a TDIU must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for depression is denied.

The claim for service connection for CFS is denied.

The claim for a TDIU is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


